—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Plug, J.), rendered July 8, 1996, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, without a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony as the fruit of an illegal arrest.
Ordered that the judgment is affirmed.
The defendant argues that the court erred in summarily denying that branch of his omnibus motion which was to suppress a confirmatory identification by an undercover officer as the fruit of an illegal arrest. However, the factual allegations made in support of his omnibus motion were insufficient to either warrant suppression of the identification or to require a hearing on the matter (see, People v Mendoza, 82 NY2d 415; see also, People v Hightower, 85 NY2d 988; CPL 710.60 [3]).
The prosecutor’s comments made during summation do not require reversal (see, People v Galloway, 54 NY2d 396; People v Ashwal, 39 NY2d 105; People v Walker, 207 AD2d 811).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Rosenblatt, J. P., Miller, Ritter and Sullivan, JJ.,- concur.